Fishee, J., dissenting: Judge Opper was the trier of the facts in this case. As such, he had the opportunity to see and hear the witnesses as well as to analyze the record. In his dissenting opinion, he says, in part: There can be no question here that petitioner did not physically sign the return but it is apparently concluded that she authorized someone to do so for her. She testified repeatedly and unequivocally that she did not authorize or ratify the signing or filing of any return, and as the one who heard and observed the witnesses, I believe her. My finding of fact would accordingly be that she did not sign the return nor authorize its signature, that she did not intend to file a joint return, and that accordingly she did not do so. In my opinion, the views of the trial Judge on the facts should not be disturbed in the absence of clear error. I find no such error here and, in my judgment, the opinion of the majority fails to establish any. Tietjens and Muxjkonev, JJ., agree with this dissent.